         Case 1:19-cv-04873-AJN Document 48 Filed 08/12/20 Page 1 of 1



                                                                                        8/12/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Smart Team Global, LLC,

                       Plaintiff,
                                                                           19-cv-4873 (AJN)
                –v–
                                                                              ORDER
  HumbleTech LLC, et al.,

                       Defendants.



ALISON J. NATHAN, District Judge:

       Defendant HumbleTech LLC is hereby ORDERED to reply to Plaintiff Smart Team

Global, LLC’s Brief in Opposition to Butzel Long P.C.’s Motion to Withdraw as Counsel, Dkt.

No. 46, by August 19, 2020.

       SO ORDERED.

               12 2020
Dated: August ___,
       New York, New York


                                          __________________________________
                                                  ALISON J. NATHAN
                                               United States District Judge




                                             1
